Motion Granted and Order filed September 10, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00877-CR
                                ____________

                   ROBERT MARK TAYLOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CR-3074


                                    ORDER

      Appellant is represented by appointed counsel, Marcus J. Fleming.
Appellant’s brief was originally due March 26, 2020. We have allowed more than
90 days to file appellant’s brief. When we granted the last extension, until August
14, 2020, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the due date. On August 18, 2020, a late brief
notice issued. On August 28, 2020, counsel filed a further motion to extend time to
file appellant’s brief for thirty days.

      We GRANT the motion and issue the following order. We order Marcus J.
Fleming to file a brief with the clerk of this court on or before October 9, 2020.

      If counsel does not timely file appellant’s brief as ordered, the court may
issue an order abating the appeal and directing the trial court to conduct a hearing
to determine the reason for the failure to file the brief and the consideration of
sanctions, appointment of new counsel, or other appropriate relief.



                                    PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices Wise and Bourliot.